348 S.E.2d 813 (1986)
Jean S. TATUM
v.
Frank TATUM.
No. 161A86.
Supreme Court of North Carolina.
October 7, 1986.
Arthur Vann, Durham, for plaintiff-appellant.
Bryant, Drew & Patterson, P.A. by Victor S. Bryant, Jr., Durham for defendant-appellee.
PER CURIAM.
Plaintiff assigns as error the denial by the trial judge of her motion to set aside the verdict of the jury on the issue of contributory negligence. This motion was in effect a motion for judgment notwithstanding the verdict pursuant to Rule 50(b)(1) of the North Carolina Rules of Civil Procedure. Plaintiff failed to move for a directed verdict at the close of all the evidence. Therefore, plaintiff failed to preserve her right to move for judgment notwithstanding the verdict. Graves v. Walston, 302 N.C. 332, 275 S.E.2d 485 (1981).
MODIFIED AND AFFIRMED.